Citation Nr: 1215862	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder to include secondary to hemorrhoids.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In June 2008, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

In June 2010 the Board denied the Veteran's claim for service connection for a back disorder to include secondary to hemorrhoids.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision.  The Court granted the motion.  The matter is now presented for the Board's further consideration.


FINDING OF FACT

A back disorder is not etiologically related to service or to a service connected disorder.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during service, and it was not caused and it is not aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence was to be provided by the claimant and what part VA would attempt to obtain.  The appellant was provided notice how disability ratings and effective dates are determined in March 2007.  The Veteran was notified of the information needed to establish secondary service connection in the March 2009 statement of the case.  The claim was readjudicated in a November 2009 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Legal Criteria

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.
 
A disability is also service connected if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established when there is aggravation of a non- service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Factual Background

As the facts of this case were reported in the June 2010 Board decision, much of the facts below will be repeated, having remained the same.

The Veteran's service treatment records include a November 1967 note which records complaints of neck pain over the prior week.  No history of injury was reported.  Following a physical examination the clinical impression was tension.  Also included in service treatment records is a March 1969 note of the Veteran's complaints of intermittent pain in the small of his back with a diagnosis of myalgia and muscle strain.  In an August 1969 report of medical history for the purposes of separation from service, the Veteran reported that he did not experience back trouble.  Clinical examination at the Veteran's August 1969 separation examination revealed a normal spine.

Amongst the relevant post-service evidence is a November 1984 Agent Orange examination which noted that an examination revealed normal findings.  The Veteran had no complaints other than constipation and hemorrhoidal discomfort.  Also significant is a statement made by the Veteran in December 1984 in which the Veteran described a number of ailments he had experienced since discharge.  He described having colds, bronchitis, hemorrhoids, rashes, ulcers and urinary disorders; but made no mention of back pain.  

A January 2005 note from private physician Dr. L.S. reported that the Veteran had called her office with complaints of back pain which began on Christmas Eve 2004.  A January 2005 treatment record from Dr. L.S. noted the Veteran's report that a month prior he began to experience low back pain.  No injury to the back was reported.  In an August 2005 statement in support of his claim, the Veteran stated that as an artillery crewman, his job was to unload heavy artillery shells which caused him to develop a lower back disorder.  The Veteran additionally stated that two of his doctors who treated him for lower back conditions were deceased and that records from such doctors could not be obtained. 

In June 2006, the Veteran's employee, R.L., provided a statement in support of this claim.  In his statement, R.L. stated that he had performed various odd jobs around the house for the Veteran since 1972.  R.L. stated that during his employment, the Veteran had been hampered by back problems.  

In June 2006, the Veteran's wife reported having been married to her husband since September 1978, and witnessing that back problems kept him from sitting, standing or walking for prolonged periods.  In a July 2007 VA medical center treatment note, the Veteran stated that his lower back pain symptoms began four to seven years prior with no known origin.  

In June 2007, the appellant was seen by A.M.H., M.D.  He reported a history of low back pain which dated back to military service in Vietnam where he served as an infantryman and performed repeated heavy lifting.  The appellant stated that he had been diagnosed many years ago with degenerative changes of the lumbar spine.  Following a physical examination the appellant was diagnosed, in pertinent part, with chronic low back pain, left lower extremity pain, a history of lumbar spinal and lateral recess stenosis, and status post lumbar laminectomies.

In a June 2008 statement, the Veteran's physician, Dr. E.J., stated that after reviewing the appellant's military record it was clear that chronic back pain was directly related to his military service and that his artillery service directly contributed to his mechanical muscular low back pain.  

At a June 2008 Decision Review Officer Hearing, the Veteran testified that he injured his back as a result of continuously lifting artillery shells.  See Hearing Transcript, p. 8, June 2008.  The Veteran acknowledged that he had recently been in a motor vehicle accident during which he re-injured his back and neck.  Id. at pgs 5-6.  The Veteran stated that he experienced problems with his lower back and thereafter with his right leg.  He explained that he began to experience neurological symptoms in his right leg around 1970.

At a July 2008 VA spine examination the Veteran reported an onset of low back pain in approximately 1968, and intermittent pain since.  The Veteran stated that while on active duty, he hurt his back lifting heavy artillery shells and ammunition.  He stated that he was treated with muscle relaxants in-service.  It was noted that the Veteran had undergone lumbar surgery in October 2006.  A diagnosis of mild degenerative lumbar arthritis with chronic pain was provided. 

In July 2009, a VA examiner was asked to review the claims file and to provide an opinion as to whether the Veteran's in-service back strain was related to his present back disorder.  The examiner noted that the Veteran's claims file was available and reviewed.  It was further noted that imaging via MRI demonstrated severe herniations causing spinal stenosis.  After a review of the Veteran's records, the examiner stated that it would seem that the extent of the pathology found on the MRI was far beyond what would be expected due to two minor injuries, with the low back documented as myalgia and the neck being documented as muscle soreness.  The examiner thus concluded that it did not appear that the extent of the Veteran's cervical and lumbar conditions were the result of or caused by military service. 

In accordance with the mandates of the February 2011 Joint Motion to vacate and remand the Board's June 2010 decision, the Veteran was afforded a new VA examination in June 2011.  It was noted that the claims file was reviewed.  During his examination, the Veteran stated that during service he unloaded and loaded shells for two years and injured himself in 1969 while lifting something.  He stated that he had a lot of pain in his back but did not have radicular symptoms at that time.  He stated that overtime after service he began to develop some pain that went into his thighs and into his toes.  It was noted that the Veteran underwent a cervical posterior laminectomy and fusion in 2007, physical therapy and prescribed medication for his pain.  

Following physical examination, the examiner diagnosed multilevel cervical spondylosis status post posterior cervical laminectomy with fusion and instrumentation with no evidence currently of radiculopathy; and lumbar stenosis status post L4-5 laminectomy without fusion with no evidence currently of radioculopathy.  The examiner stated that the Veteran was a 63 year old man who had significant cervical disease and that he could say without a doubt that cervical disease was not secondary to service.  He stated that the Veteran had never had an injury to his neck in service and that such a disease would not be secondary to heavy lifting.  The examiner stated that this demonstrated that the Veteran's spine was prone to developing severe arthritis and that he had subsequent disease secondary to that.  The examiner opined that the Veteran's cervical spine condition was the result of normal aging and that the arthritis in his back would have occurred had he not been in the service.  

The examiner further stated that this also was true of his lumbar spine condition.  The examiner stated that the Veteran did not give a history of nor was there objective evidence of radicular type pain, and that if the injury to his back resulted in any more than a lumbar sprain he would have surmised that it was secondary to a more significant injury at the time.  However, he only had secondary back pain and that therefore he only had a simple lumbar strain which would not lead to the cascade events that led to his present disability.  The examiner stated that he believed that the Veteran's current lumbar spine disorder was secondary to a normal aging process and a genetic predisposition to arthritis as evidenced by the severe arthritis in the back.

Regarding the issue as to whether it was at least as likely as not that the Veteran's spine disorders were due to or aggravated by his service-connected hemorrhoid disorder, the examiner stated "this is absolutely preposterous."  He added that a hemorrhoid condition would have absolutely nothing to do with spine disorders and would not be related in anyway nor would his spine disorder be aggravated by his hemorrhoid disorder.  

Finally, the examiner addressed the opinions of Dr. E.J.  The examiner stated that he did not feel that Dr. E.J. took into account the Veteran's entire clinical picture.  He further noted that he was not an orthopedic surgeon or a spine surgeon.  The examiner stated that Dr. E.J. did not take into account the Veteran's cervical spine disease which would not be related to any type of service activities and was quite severe, more severe in fact than his lumbar disease.  Therefore, the examiner stated, it was very obvious, looking at the Veteran's clinical picture, that the Veteran was someone who was prone to developing more severe spine arthritis than the average person.  

The Veteran submitted a statement in support of his claim in July 2011.  In his statement, the Veteran explained that, in its vacated June 2010 decision, the Board erroneously indicated that a wide span of time was being discussed.  He explained that he incurred an injury to his back in March 1969 followed by hemorrhoids in May 1969 and that both injuries suggested, as opposed to a wide span of time, a decade of time in the 1960s.  He noted further that a June 2005 report cited by the Board did not indicate or take into account documented written statements regarding his back hurting and radicular symptoms that came and went.  He stated that information was selectively chosen, and put forward in a manner that was misleading, unjust and unfair.  

Analysis

In this case, the preponderance of the most probative evidence, to include the evidence added since the June 2010 Board decision, is against finding that the Veteran's back disorder is related to service.  

In this case, for the reasons described below, the Board finds that while the Veteran is competent to testify as to his observed symptoms, his credibility is highly questionable.  Further, the Board finds that lay statements provided by the Veteran, R.L., and the appellant's wife; as well as the medical opinion of Dr. E.J. are outweighed by the medical opinions of VA examiners.

Here, the evidence consists of the lay evidence as provided by the Veteran, his wife and R.L., and the medical opinions of the July 2009 and June 2011 VA examiners and the Veteran's private physician, Dr. E.G.  

In evaluating the weight given to evidence, to include the Veteran's lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Turning first to the lay evidence of record, the Veteran, his wife, and his employee R.L., are competent, as lay people, to report on that which they has personal knowledge to include their observations of the Veteran's reported symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The lay statements from R.L. and the Veteran's wife support the appellant's claim that back pain had existed since 1972, when R.L. and the Veteran first knew each other.  

This span of time, however, still leads to a gap of three years between the Veteran's isolated in-service lower back injury and his purported first complaints of back pain at the very least.  Of note, while R.L. reports knowing the Veteran since 1972 and to have observed his back problems, he does not pinpoint when he first observed such problems.  Further, while the Veteran's wife and R.L. are competent to testify as to the Veteran's symptoms as they had observed them, they lack the medical expertise necessary to offer an opinion that the Veteran's current back disability is secondary to service.  

The Veteran has asserted that he has experienced back symptoms since service, and he is competent to testify as to the continuity of his symptoms.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Once competency is established, it must be determined whether lay testimony is credible.  Thus, the issue turns to whether the Veteran is credible as to the claims he has made regarding the onset of his symptoms.  The Board finds that the Veteran's assertions in support of his claim are of doubtful credibility because despite his later claims, service treatment records demonstrate that any in-service back pain was acute and transitory, and he demonstrated no back problems at discharge.  He further did not present complaints of a chronic back disorder at discharge.

Rather, the evidence shows that the earliest documentation of a chronic back disorder dates from the period beginning in 2005, i.e., over twenty five years after the Veteran's separation from discharge.  In treatment notes dated prior to the Veteran's claim for service connection, the appellant specifically stated that he began to experience back pain in December 2004.  See Treatment notes of Dr. L.S., January 2005.  Additionally, while the Veteran stated in his June 2005 claim that his back pain began in service, in a July 2007 VA medical center treatment note it was recorded that the appellant reported that his back symptoms began four to seven years prior.  In this regard, the Veteran has asserted that his statements that his back pain began four to seven years prior to July 2007 pertained only to that particular onset of back pain and that he had experienced continuous back pain off and on.  

The Board affords more probative weight to the service treatment records, showing that the Veteran was not suffering from spinal pathology at separation from discharge.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).  Further, the inconsistency of Veteran's claims as to the onset of his back pain additionally put his assertions into question.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.)

Accordingly, considering that the Veteran's wife and R.L. are not competent to testify as to the cause of any currently diagnosed cervical or lumbar disorder; and as the Veteran's lay testimony is of limited credibility, the issue of entitlement to service connection turns on whether the competent medical evidence of record demonstrates that it is at least as likely as not that the Veteran's spine disorders are related to service or to a service connected disorder.

The medical evidence of record includes three medical nexus opinions, those of the July 2009 and June 2011 VA examiners, and that of Dr. E.J.  As noted above, the VA examiners provided negative nexus opinions while Dr. E.J. opined that the Veteran's back disorders were due to his active duty service.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30   (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, for the reasons discussed below, the Board finds the opinions against the Veteran's claim for service connection for a back disorder, more probative than Dr. E.J.'s finding in favor of service connection.

Noting that the MRI findings were far beyond what would be expected due to two minor injuries, the July 2009 VA examiner concluded that it did not appear that the extent of the Veteran's cervical and lumbar conditions were the result of or caused by military service.  

In the February 2011 Joint Motion for Remand, the parties found that the VA examination described above was inadequate and thus a new examination was conducted.  The opinion of the June 2011 VA examiner stands to verify the findings of the first examiner and the June 2011 VA examiner better explains his belief that the Veteran's back disorders were unrelated to service.  Specifically, the June 2011 examiner found that the appellant's spine disorders were secondary to a normal aging process and a genetic predisposition to arthritis as evidenced by the severe arthritis in the back and as evidenced by the fact that his neck, which is not shown to have sustained an injury, demonstrated similar, if not worse, arthritic symptoms.  

Further, the June 2011 VA examiner opined that, without a doubt, cervical disease was not secondary to service and that the lumbar condition was secondary to aging condition.  The examiner found that age and a genetic predisposition, and not service, caused spinal arthritis, stating in no uncertain terms that no part of the Veteran's back symptoms were related to service.  

Finally, the VA examiner was absolute in his finding that the Veteran's back condition was not secondary to hemorrhoids, stating that this theory was "preposterous" as the two had nothing to do with each other.  

Contrastingly, the Veteran's private physician, Dr. E.J. opined that the Veteran's service contributed to his back disorders.  This opinion is afforded less probative weight than those of the VA examiners.  First, Dr. E.J. appears to have only examined the service records while the VA examiners gave detailed reports of the evidence reviewed including the Veteran's service treatment records and claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); but see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

Additionally, each VA examiner, provided a basis for his conclusion whereas Dr. E.J. provided no reasons for his conclusion whatsoever and, as pointed out by the June 2011 VA examiner, shown to be an orthopedic surgeon, Dr. E.J. was neither an orthopedist nor a surgeon and, in his opinion, failed to consider the entirety of the clinical picture.  

As the VA examiners were able to review the entirety of the evidence and provided a more thorough rationale for their findings than Dr. E.J., the Board assigns the negative nexus opinions provided by the VA examiners more probative value than the opinion of Dr. E.J.  Accordingly the Board finds that the competent medical evidence preponderates against the Veteran's claim; entitlement to service connection on a direct basis is therefore denied.  

Regarding the Veteran's March 2007 claim that his back disorder is secondary to hemorrhoids, there is absolutely no competent evidence in the claims file whatsoever to support this assertion.  The one medical opinion that addresses the issue, that of the June 2011 VA examiner, dismissed the possibility of a relationship between the disorders, stating that such a theory was, in fact, preposterous.  Accordingly, the preponderance of the evidence weighs against service connection for a back disorder secondary to hemorrhoids.  

For the reasons and bases expressed above, the preponderance of the evidence is against the Veteran's claim.  Hence, the appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, but the preponderance of the evidence is against the claim, and the doctrine is therefore not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a back disorder, to include secondary to hemorrhoids, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


